Exhibit 10.62

MODIFICATION NO. 4 TO LOAN AND SECURITY AGREEMENT


This Modification No. 4 to Loan and Security Agreement (“Modification”) is
entered into as of May 10, 2013 (the “Modification No. 4 Effective Date”), by
and between Partners for Growth III, L.P., a Delaware limited partnership with
its principal place of business at 150 Pacific Avenue, San Francisco, California
94111 ("PFG") and Cardiovascular Systems, Inc., Inc., a Delaware corporation
with its principal place of business at 651 Campus Drive, St. Paul, MN 55112
("Borrower").


WHEREAS, PFG and Borrower entered into that certain Loan and Security Agreement
dated as of April 14, 2010 (the “Loan Agreement”) and certain other Security
Documents (as defined below), pursuant to which Borrower has borrowed and PFG
has loaned pursuant to Convertible Promissory Notes up to $4,000,000 at any one
time outstanding;


WHEREAS, the parties entered into that certain Modification No. 1 to Loan and
Security Agreement dated as of August 23, 2011 (the “First Modification”);


WHEREAS, the parties entered into that certain Modification No. 2 to Loan and
Security Agreement dated as of December 27, 2011 (the “Second Modification”);


WHEREAS, the parties entered into that certain Modification No. 3 to Loan and
Security Agreement dated as of June 30, 2012 (the “Third Modification” and,
together with the First and Second Modifications, the “Prior Modifications”);


WHEREAS, Borrower and the Senior Lender are amending the Senior Loan Documents
and such amendment requires a facilitating amendment of the Loan Agreement;


NOW THEREFORE, the parties hereby agree as follows:


1.    DESCRIPTION OF EXISTING INDEBTEDNESS: Borrower is indebted to PFG for
Obligations pursuant to the Loan Documents. The Loan Agreement provides for the
issuance of up to $5,000,000 in Notes to PFG from time to time, of which an
aggregate principal amount of $5,000,000 in Notes are issued and outstanding on
the date of this Modification. Defined terms used but not otherwise defined
herein shall have the same meanings set forth in the Loan Agreement.


2.    DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral, as described in the Loan Agreement and an Intellectual Property
Security Agreement of even date therewith. The above-described security
documents, together with all other documents securing repayment of the
Obligations, shall be referred to herein as the "Security Documents".
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations are referred to as the "Existing Loan
Documents".


3.    MODIFICATIONS TO LOAN AGREEMENT. The Schedule is hereby amended as
follows:


3.1     Financial Covenants. Section 5 of the Schedule to the Loan Agreement is
hereby amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

5. FINANCIAL COVENANTS
(Section 4.1):    




--------------------------------------------------------------------------------




“Liquidity:
Borrower must at all times maintain a Liquidity Ratio of greater than 1.25:1.00.

For purposes of the foregoing Financial Covenant, “Liquidity Ratio” is the ratio
of (a) Borrower’s unrestricted Cash and Cash Equivalents held with the Senior
Lender (and its affiliates) plus Borrower’s Net Accounts Receivable, divided by
(b) the sum of outstanding Credit Extensions under the Senior Loan Documents,
plus all sums owed by Borrower in connection with Bank Services. Capitalized
terms used in the foregoing definition of Liquidity Ratio and not defined in
this Agreement have their meanings as set forth in the Senior Loan Documents as
in effect on the Modification No. 4 Effective Date, without regard to waiver of
any provision thereof by the Senior Lender.


For purposes of the foregoing definition of Liquidity Ratio, the term “Net
Accounts Receivable” means the accounts receivable of Borrower recorded in
accordance with GAAP on the balance sheet of Borrower as of the end of the most
recent monthly reporting period, net of any reserves for doubtful accounts, as
reported to the Senior Lender.
Springing Fixed Charge Coverage Ratio:
From and after the date Borrower has maintained a Fixed Charge Coverage Ratio in
excess of 1.50 to 1.00 for two consecutive fiscal quarters, Borrower must
maintain a Fixed Charge Coverage Ratio in excess of 1.25 to 1.00 at all times.
The Fixed charge Coverage Ratio shall have the meaning set forth in the Senior
Loan Documents as in effect on the Modification No. 4 Effective Date, without
regard to waiver of any provision thereof by the Senior Lender or the
effectiveness of the Senior Loan Documents at any time.


3.2    Amortization Trigger. The Amortization Trigger set forth in Section 1(d)
of the Schedule which prior to the Modification No. 4 Effective Date read as
follows (italicized for ease of reference):
“(d) Amortization Trigger:     If Borrower should fail to maintain a Liquidity
Ratio (as defined below) of at least 1.5 : 1.0, measured monthly, PFG may elect
to amortize all or (at PFG’s sole option) part of the Loan, over a 24-month
period from the date such PFG election is made (the “Amortization Right”), which
Amortization Right must be exercised, if at all, not later than the twentieth
(20th) Business Day following the date PFG receives the Borrower report
certifying compliance (or failure to comply) with the Liquidity Ratio and, if
PFG so elects, Borrower shall thereafter commence to make monthly payments of
principal and interest on all then outstanding Notes in conformity with the
amortization schedule notified at such time by PFG. PFG may suspend Borrower’s
obligation to make amortized payments at any time upon notice




--------------------------------------------------------------------------------




in its sole discretion. If PFG at any time exercises the Amortization Right,
PFG’s obligation to make Loans to Borrower under Section 1(a) of this Schedule
(other than the initial Note) and Borrower’s right to request borrowings under
this Agreement shall terminate.
“Liquidity Ratio” shall mean the ratio of (a) Borrower’s Cash and Cash
Equivalents held with the Senior Lender and its Affiliates plus Borrower’s
Eligible Accounts under the Senior Debt Documents, divided by (b) the sum of the
outstanding principal amount of Indebtedness to the Senior Lender (including any
amounts used for Cash Management Services as defined in the Senior Loan
Documents), plus the face amount of any outstanding letters of credit under the
Senior Debt Documents (including drawn but unreimbursed Letters of Credit and
any Letter of Credit Reserve, each as defined in the Senior Loan Documents),
plus the FX Reduction Amount (as defined in the Senior Loan Documents), plus all
other indebtedness for borrowed money (other than the UBS Loans and the
Subordinated Debt to PFG) or the deferred price of property or services (other
than unsecured indebtedness to trade creditors incurred in the ordinary course
of business).”




shall be replaced in its entirety with and read prospectively with effect from
the Modification No. 4 Effective Date, as follows:
“ (d) Amortization Trigger:
If Borrower should fail to maintain a Liquidity Ratio (as defined below) of at
least 2.0 to 1.0, measured monthly, PFG may elect to amortize all or (at PFG’s
sole option) part of the Loan, over a 24-month period from the date such PFG
election is made (the “Amortization Right”), which Amortization Right must be
exercised, if at all, not later than the twentieth (20th) Business Day following
the date PFG receives the Borrower report certifying failure to comply with the
Liquidity Ratio and, if PFG so elects, Borrower shall thereafter commence to
make monthly payments of principal and interest on all then outstanding Notes in
conformity with the amortization schedule notified at such time by PFG. PFG may
suspend Borrower’s obligation to make amortized payments at any time upon notice
in its sole discretion. If PFG at any time exercises the Amortization Right,
PFG’s obligation to make Loans to Borrower under Section 1(a) of this Schedule
(other than the initial Note) and Borrower’s right to request borrowings under
this Agreement shall terminate.



“Liquidity Ratio”
For purposes of the Amortization Trigger (only), “Liquidity Ratio” shall mean
the ratio of (a) the sum of (i) Borrower’s Cash and Cash Equivalents held with
the Senior Lender and its Affiliates plus (ii) Borrower’s Net Accounts
Receivable, divided by (b) the sum of outstanding Credit Extensions under the
Senior Loan Documents, plus all sums owed by Borrower in connection





--------------------------------------------------------------------------------




with Bank Services, plus the amount of all outstanding monetary Obligations
owing by Borrower to PFG.”


4.    CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.


5.    PAYMENT OF EXPENSES. Borrower shall pay to PFG all of PFG’s reasonable and
documented out-of-pocket costs and expenses in connection with this
Modification.


6.    BORROWERS’ REPRESENTATIONS AND WARRANTIES. Borrower represents and
warrants that:
(a)    immediately upon giving effect to this Modification (i) except for the
matters set forth in Exhibit A and in the capitalization table appended hereto
as Exhibit B, the representations and warranties contained in the Loan Agreement
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (ii) no
Event of Default has occurred and is continuing;
(b)    Borrower has the corporate power and authority to execute and deliver
this Amendment and to perform its obligations under the Existing Loan Documents,
as amended by this Modification;
(c)    the certificate of incorporation, bylaws and other organizational
documents of Borrower delivered to PFG remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;
(d)    the execution and delivery by Borrower of this Modification and the
performance by Borrower of its obligations under the Existing Loan Documents, as
amended by this Modification, have been duly authorized by all necessary
corporate action on the part of Borrower;
(e)    this Modification has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
the terms of this Modification, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights;
(f)    as of the date hereof, Borrower has no defenses against its obligation to
repay the Obligations and it has no claims of any kind against PFG. Borrower
acknowledges that PFG has acted in good faith and has conducted in a
commercially reasonable manner its relationship with such Borrower in connection
with this Modification and in connection with the Existing Loan Documents;
(g)    the Security Documents relating to Intellectual Property either disclose
an accurate, complete and current listing of all Collateral that consists of
Intellectual Property or Borrower has included revised and updated Intellectual
Property schedules as part of an update to the Representations required in
Section 8 of this Modification; and
(h)    as of the date hereof, except for the matters set forth in Exhibits A and
B hereto, Borrower ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in




--------------------------------------------------------------------------------




the Representations dated as of August 8, 2011, and as of the date Borrower
makes a request to issue a Note on or after the date hereof, Borrower shall
ratify, confirm and reaffirm, all and singular, the terms and disclosures
contained in the Representations dated as of August 8, 2011 as modified by
Exhibits A and B hereto, and shall acknowledge, confirm and agree that the
disclosures and information Borrower provided to PFG in Part A - Sections 1-6
(except as further noted in this sentence) and Part B - Sections 11, 12 and 13
of the Representations shall not have changed as of the date of such borrowing
request, and all other Sections of the Representations, including Part A Section
3(d),(e) (g) and (i) shall have not changed as of such borrowing request in any
material respect or, if the Representations require additional disclosure in
order to be true, accurate and complete as of the date hereof, Borrower shall
have provided the update to the Representations required in Section 8 hereof.
Borrower understands and acknowledges that PFG is entering into this
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
7.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, PFG is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Modification, the terms of the Existing
Loan Documents remain unchanged and in full force and effect. PFG's agreement to
modifications to the existing Obligations in no way shall obligate PFG to make
any future consents, waivers or modifications to the Obligations. Nothing in
this Modification shall constitute a satisfaction of the Obligations or a waiver
of any default under the Existing Loan Documents. It is the intention of PFG and
Borrower to retain as liable parties all makers and endorsers of Existing Loan
Documents, unless the party is expressly released by PFG in writing. Unless
expressly released herein, no maker, endorser, or guarantor will be released by
virtue of this Modification. The terms of this paragraph apply not only to this
Modification, but also to all subsequent loan modification agreements.


8.     CONDITIONS. The effectiveness of this Modification is conditioned upon
each of:


(a)    Execution and Delivery. Borrower shall have duly executed and delivered
to PFG a counterpart of this Modification and a true and correct copy of the
Senior Loan Documents, as amended to the Modification No. 4 Effective Date.
(b)    Payment of PFG Expenses. Borrower shall have paid upon demand all PFG
expenses (including all reasonable attorneys’ fees and expenses) incurred in
connection with this Modification in accordance with Section 5 hereof.
(c)    Updates to Borrower Information. On or prior to the expiry of thirty (30)
days from the Modification No. 4 Effective Date, Borrower shall have provided an
update to the Representations previously delivered to PFG.
(d)    No Default under Senior Debt Documents. There shall be no default under
the Senior Debt Documents that has not been cured or waived.
(e)    SVB Subordination. If required by the Senior Lender, PFG and the Senior
Lender shall have entered into an amendment to or ratification of their existing
Subordination Agreement reflecting the amendment to the Senor Loan Documents.






--------------------------------------------------------------------------------




9.    FURTHER ASSURANCES. Borrower agrees to execute such further documents and
instruments and to take such further actions as PFG may request in its good
faith business judgment to carry out the purposes and intent of this
Modification.


10.    INTEGRATION; CONSTRUCTION. The Loan Agreement, the Prior Modifications,
this Modification and any documents executed in connection therewith and
herewith contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings, offers
and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Modification; provided, however, that any financing
statements or other agreements or instruments filed by PFG with respect to
Borrower shall remain in full force and effect. The quotation marks around
modified clauses set forth herein and any differing font styles in which such
clauses are presented herein are for ease of reading only and shall be ignored
for purposes of construing and interpreting this Modification. This Modification
is subject to the General Provisions of Section 8 of the Loan Agreement.


11.    GOVERNING LAW; VENUE. THIS MODIFICATION SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and PFG submit to the exclusive jurisdiction of the State and Federal
courts in San Francisco County, California, in connection with any proceeding or
dispute arising in connection herewith.


This Modification is executed as of the date first written above.


[Signature Page Follows]


Borrower:
Cardiovascular Systems, Inc.




By /s/ Laurence L. Betterley      
        Chief Financial Officer


By /s/ James E. Flaherty       
   Secretary or Ass't Secretary
PFG:
PARTNERS FOR GROWTH III, L.P.






By /s/ Lorraine Nield         
Name:  Lorraine Nield         


Title: Manager, Partners for Growth III, LLC, Its General Partner



EXHIBIT A


EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES


Officers and Directors


1.
Scott Kraus has been replaced as Vice President of Sales by Jim Briedenstein.



2.
Paul Koehn’s title has been changed from Vice President of Manufacturing to Vice
President of Quality and Operations.



3.
The Company has added the following officers:

Vice President of Marketing—Bryan Claseman
Vice President of Coronary Marketing—David Veino


4.
Brian Doughty has left the Company.



5.
Dr. Geoffrey Hartzler passed away on March 10, 2012 and so no longer serves as a
director.



6.
Scott Bartos was elected as a director on October 31, 2012.





Part A, Section 3(i) of August 8, 2011 Representations Letter


Name of Entity
Cash and Cash Equivalents*
Inventory*
All other tangible assets*
Intangible Assets*
Cardiovascular Systems, Inc.
$69,932,000
$6,796,000
$18,497,000
$3,808,000
 (includes patents)



*as of March 31, 2013




--------------------------------------------------------------------------------




EXHIBIT B


Capitalization Table




Schedule 1
 
Capitalization Table
 
5/6/2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
Shares
%
 
 
 
 
 
 
Common Stock
 
 
 
24,041,826
85.4
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Options Outstanding
 
 
1,828,332
6.5
%
 
 
 
 
 
 
Warrants Outstanding
 
 
2,291,812
8.1
%
 
 
 
 
 
 
Total Options and Warrants
 
4,120,144
14.6
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total All Securities
 
 
28,161,970
100.0
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
There are 323,875 remaining shares available for grant under the 2007 Equity
Plan.
 
 
 
 
 
 
 
 
 
 
 
 
 
There are 90,709 available shares for purchase through the Employer Stock
purchase plan.
 
 
 
 
 
 
 
 
 
 
 
 
 
The Company has $5.0MM in outstanding loans under a convertible debt facility
with Partners for Growth III, L.P. (PFG).
 
At any time prior to the maturity date, PFG may at its option convert any of the
outstanding loans into shares of the Company’s
 
common stock at the applicable conversion price. In aggregate, the outstanding
loans can be converted into 321,102 shares of
 
the Company's common stock.
 
 
 
 
 
 
 
 
 
 
 
 
 
DETAIL
 
 
 
 
 
 
 
 
 
 
 
Date
 
Loan Bal
 
Con price
 
Shares
 
 
 
 
 
2011-08-04
 


$500,000


 


$15.30


 
32,680
 


$500,000.00


 
 
 
2013-02-07
 


$1,000,000


 


$15.26


 
65,531
 


$1,000,000.00


 
 
 
2013-02-11
 


$1,500,000


 


$15.53


 
96,587
 


$1,500,000.00


 
 
 
2013-02-21
 


$1,500,000


 


$15.80


 
94,937
 


$1,500,000.00


 
 
 
2013-02-28
 


$500,000


 


$15.94


 
31,368
 


$500,000.00


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5,000,000


 
 
 
321,102
 


$5,000,000.00


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Weighted Avg


$15.57


 
 
 
 









